4/3-/5
                              ELECTRONIC RECORD




COA #     12-14-00184-CR                         OFFENSE:        22.02


          Demetrius Kellum v. The State of
STYLE:    Texas                                  COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    114th District Court


DATE: 04/30/2015                 Publish: NO     TC CASE #:      114-1918-13




                        IN THE COURT OF CRIMINAL APPEALS


         Demetrius Kellum v. The St ateof
STYLE:   Texas                                        cca#                 6/3-/5"
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         %&&<&.                                       JUDGE:

DATE: ' ogMfiW                                        SIGNED:                           PC:

JUDGE:     jf.^ UMjU>-^~                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD